Case 2:19-cv-09577-PSG-GJS Document 59 Filed 01/25/21 Page 1 of 16 Page ID #:664




  1

  2

  3

  4

  5

  6

  7

  8
                              UNITED STATES DISTRICT COURT
  9
                             CENTRAL DISTRICT OF CALIFORNIA
 10

 11        FIRST AMERICAN CINEMA, LLC,            Case No.: 2:19-cv-09577-PSG-GJS
           a California Limited Liability
 12        Company,
                                                   STIPULATED PROTECTIVE
 13                   Plaintiff,                   ORDER 1
                v.
 14
           CHICKEN SOUP FOR THE SOUL
 15        ENTERTAINMENT, INC., a
           Delaware corporation; SCREEN
 16        MEDIA VENTURES, LLC, a
           Delaware Limited Liability Company;
 17        POPCORNFLIX.COM LLC, a
           Delaware Limited Liability Company;
 18        CRACKLE PLUS LLC; and DOES 1-
           50, inclusive.
 19
                      Defendants.
 20

 21

 22
      //
 23
      //
 24
      //
 25
      //
 26

 27
      1
 28    This Stipulated Protective Order is substantially based on the model protective
      order provided under Magistrate Judge Gail J. Standish’s Procedures.
Case 2:19-cv-09577-PSG-GJS Document 59 Filed 01/25/21 Page 2 of 16 Page ID #:665




  1   1.    A. PURPOSES AND LIMITATIONS
  2         Discovery in this action is likely to involve production of confidential,
  3   proprietary or private information for which special protection from public
  4   disclosure and from use for any purpose other than prosecuting this litigation may
  5   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
  6   enter the following Stipulated Protective Order. The parties acknowledge that this
  7   Order does not confer blanket protections on all disclosures or responses to
  8   discovery and that the protection it affords from public disclosure and use extends
  9   only to the limited information or items that are entitled to confidential treatment
 10   under the applicable legal principles.
 11         B. GOOD CAUSE STATEMENT
 12         This action is likely to involve trade secrets, customer and sales information
 13   and other valuable commercial, financial and/or proprietary information for which
 14   special protection from public disclosure and from use for any purpose other than
 15   prosecution of this action is warranted. Such confidential and proprietary materials
 16   and information consist of, among other things, confidential business or financial
 17   information, information regarding confidential business practices, or commercial
 18   information (including information and contracts implicating privacy rights of third
 19   parties), information otherwise generally unavailable to the public, or which may be
 20   privileged or otherwise protected from disclosure under state or federal statutes,
 21   court rules, case decisions, or common law. Accordingly, to expedite the flow of
 22   information, to facilitate the prompt resolution of disputes over confidentiality of
 23   discovery materials, to adequately protect information the parties are entitled to keep
 24   confidential, to ensure that the parties are permitted reasonable necessary uses of
 25   such material in preparation for and in the conduct of trial, to address their handling
 26   at the end of the litigation, and serve the ends of justice, a protective order for such
 27   information is justified in this matter. It is the intent of the parties that information
 28   will not be designated as confidential for tactical reasons and that nothing be so
                                                  2
Case 2:19-cv-09577-PSG-GJS Document 59 Filed 01/25/21 Page 3 of 16 Page ID #:666




  1   designated without a good faith belief that it has been maintained in a confidential,
  2   non-public manner, and there is good cause why it should not be part of the public
  3   record of this case.
  4         C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
  5           The parties further acknowledge, as set forth in Section 12.3, below, that this
  6   Stipulated Protective Order does not entitle them to file confidential information
  7   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
  8   and the standards that will be applied when a party seeks permission from the court
  9   to file material under seal.
 10         There is a strong presumption that the public has a right of access to judicial
 11   proceedings and records in civil cases. In connection with non-dispositive motions,
 12   good cause must be shown to support a filing under seal. See Kamakana v. City and
 13   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
 14   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
 15   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
 16   require good cause showing), and a specific showing of good cause or compelling
 17   reasons with proper evidentiary support and legal justification, must be made with
 18   respect to Protected Material that a party seeks to file under seal. The parties’ mere
 19   designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
 20   without the submission of competent evidence by declaration, establishing that the
 21   material sought to be filed under seal qualifies as confidential, privileged, or
 22   otherwise protectable—constitute good cause.
 23         Further, if a party requests sealing related to a dispositive motion or trial, then
 24   compelling reasons, not only good cause, for the sealing must be shown, and the
 25   relief sought shall be narrowly tailored to serve the specific interest to be protected.
 26   See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
 27   each item or type of information, document, or thing sought to be filed or introduced
 28   under seal in connection with a dispositive motion or trial, the party seeking
                                                  3
Case 2:19-cv-09577-PSG-GJS Document 59 Filed 01/25/21 Page 4 of 16 Page ID #:667




  1   protection must articulate compelling reasons, supported by specific facts and legal
  2   justification, for the requested sealing order. Again, competent evidence supporting
  3   the application to file documents under seal must be provided by declaration.
  4             Any document that is not confidential, privileged, or otherwise protectable in
  5   its entirety will not be filed under seal if the confidential portions can be redacted.
  6   If documents can be redacted, then a redacted version for public viewing, omitting
  7   only the confidential, privileged, or otherwise protectable portions of the document,
  8   shall be filed. Any application that seeks to file documents under seal in their
  9   entirety should include an explanation of why redaction is not feasible.
 10        2.         DEFINITIONS
 11
                2.1     Action: this pending federal lawsuit [Case No.: 2:19-cv-09577-PSG
 12   GJS]
 13             2.2     Challenging Party: a Party or Non-Party that challenges the
 14   designation of information or items under this Order.
 15             2.3     “CONFIDENTIAL” Information or Items: information (regardless of
 16   how it is generated, stored or maintained) or tangible things that qualify for
 17   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 18   the Good Cause Statement.
 19             2.4     Counsel: Outside Counsel of Record and House Counsel (as well as
 20   their support staff).
 21             2.5     Designating Party: a Party or Non-Party that designates information or
 22   items that it produces in disclosures or in responses to discovery as
 23   “CONFIDENTIAL.”
 24             2.6     Disclosure or Discovery Material: all items or information, regardless
 25   of the medium or manner in which it is generated, stored, or maintained (including,
 26   among other things, testimony, transcripts, and tangible things), that are produced or
 27   generated in disclosures or responses to discovery in this matter.
 28   //
                                                    4
Case 2:19-cv-09577-PSG-GJS Document 59 Filed 01/25/21 Page 5 of 16 Page ID #:668




  1         2.7    Expert: a person with specialized knowledge or experience in a matter
  2   pertinent to the litigation who has been retained by a Party or its counsel to serve as
  3   an expert witness or as a consultant in this Action.
  4         2.8    House Counsel: attorneys who are employees of a party to this Action.
  5   House Counsel does not include Outside Counsel of Record or any other outside
  6   counsel.
  7         2.9    Non-Party: any natural person, partnership, corporation, association or
  8   other legal entity not named as a Party to this action.
  9         2.10 Outside Counsel of Record: attorneys who are not employees of a
 10   party to this Action but are retained to represent or advise a party to this Action and
 11   have appeared in this Action on behalf of that party or are affiliated with a law firm
 12   that has appeared on behalf of that party, and includes support staff.
 13         2.11 Party: any party to this Action, including all of its officers, directors,
 14   employees, consultants, retained experts, and Outside Counsel of Record (and their
 15   support staffs).
 16         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 17   Discovery Material in this Action.
 18         2.13 Professional Vendors: persons or entities that provide litigation
 19   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 20   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 21   and their employees and subcontractors.
 22         2.14 Protected Material: any Disclosure or Discovery Material that is
 23   designated as “CONFIDENTIAL.”
 24         2.15 Receiving Party: a Party that receives Disclosure or Discovery
 25   Material from a Producing Party.
 26
      3.    SCOPE
            The protections conferred by this Stipulation and Order cover not only
 27
      Protected Material (as defined above), but also (1) any information copied or
 28
                                                 5
Case 2:19-cv-09577-PSG-GJS Document 59 Filed 01/25/21 Page 6 of 16 Page ID #:669




  1   extracted from Protected Material; (2) all copies, excerpts, summaries, or
  2   compilations of Protected Material; and (3) any testimony, conversations, or
  3   presentations by Parties or their Counsel that might reveal Protected Material.
  4         Any use of Protected Material at trial shall be governed by the orders of the
  5   trial judge. This Order does not govern the use of Protected Material at trial.
  6   4.    DURATION
  7         FINAL DISPOSITION of the action is defined as the conclusion of any
  8   appellate proceedings, or, if no appeal is taken, when the time for filing of an appeal
  9   has run. Except as set forth below, the terms of this protective order apply through
 10   FINAL DISPOSITION of the action. The parties may stipulate that the they will be
 11   contractually bound by the terms of this agreement beyond FINAL DISPOSITION,
 12   but will have to file a separate action for enforcement of the agreement once all
 13   proceedings in this case are complete.
 14         Once a case proceeds to trial, information that was designated as
 15   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
 16   as an exhibit at trial becomes public and will be presumptively available to all
 17   members of the public, including the press, unless compelling reasons supported by
 18   specific factual findings to proceed otherwise are made to the trial judge in advance
 19   of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
 20   showing for sealing documents produced in discovery from “compelling reasons”
 21   standard when merits-related documents are part of court record). Accordingly, for
 22   such materials, the terms of this protective order do not extend beyond the
 23   commencement of the trial.
 24   5.    DESIGNATING PROTECTED MATERIAL
 25         5.1    Exercise of Restraint and Care in Designating Material for Protection.
 26   Each Party or Non-Party that designates information or items for protection under
 27   this Order must take care to limit any such designation to specific material that
 28   qualifies under the appropriate standards. The Designating Party must designate for
                                                 6
Case 2:19-cv-09577-PSG-GJS Document 59 Filed 01/25/21 Page 7 of 16 Page ID #:670




  1   protection only those parts of material, documents, items or oral or written
  2   communications that qualify so that other portions of the material, documents, items
  3   or communications for which protection is not warranted are not swept unjustifiably
  4   within the ambit of this Order.
  5         Mass, indiscriminate or routinized designations are prohibited. Designations
  6   that are shown to be clearly unjustified or that have been made for an improper
  7   purpose (e.g., to unnecessarily encumber the case development process or to impose
  8   unnecessary expenses and burdens on other parties) may expose the Designating
  9   Party to sanctions.
 10         If it comes to a Designating Party’s attention that information or items that it
 11   designated for protection do not qualify for protection, that Designating Party must
 12   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 13         5.2      Manner and Timing of Designations. Except as otherwise provided in
 14   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 15   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 16   under this Order must be clearly so designated before the material is disclosed or
 17   produced.
 18         Designation in conformity with this Order requires:
 19               (a) for information in documentary form (e.g., paper or electronic
 20   documents, but excluding transcripts of depositions or other pretrial or trial
 21   proceedings), that the Producing Party affix at a minimum, the legend
 22   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 23   contains protected material. If only a portion of the material on a page qualifies for
 24   protection, the Producing Party also must clearly identify the protected portion(s)
 25   (e.g., by making appropriate markings in the margins).
 26         A Party or Non-Party that makes original documents available for inspection
 27   need not designate them for protection until after the inspecting Party has indicated
 28   which documents it would like copied and produced. During the inspection and
                                                  7
Case 2:19-cv-09577-PSG-GJS Document 59 Filed 01/25/21 Page 8 of 16 Page ID #:671




  1   before the designation, all of the material made available for inspection shall be
  2   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
  3   documents it wants copied and produced, the Producing Party must determine which
  4   documents, or portions thereof, qualify for protection under this Order. Then,
  5   before producing the specified documents, the Producing Party must affix the
  6   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
  7   portion of the material on a page qualifies for protection, the Producing Party also
  8   must clearly identify the protected portion(s) (e.g., by making appropriate markings
  9   in the margins).
 10               (b) for testimony given in depositions that the Designating Party identifies
 11   the Disclosure or Discovery Material on the record, before the close of the
 12   deposition all protected testimony.
 13               (c) for information produced in some form other than documentary and
 14   for any other tangible items, that the Producing Party affix in a prominent place on
 15   the exterior of the container or containers in which the information is stored the
 16   legend “CONFIDENTIAL.” If only a portion or portions of the information
 17   warrants protection, the Producing Party, to the extent practicable, shall identify the
 18   protected portion(s).
 19         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
 20   failure to designate qualified information or items does not, standing alone, waive
 21   the Designating Party’s right to secure protection under this Order for such material.
 22   Upon timely correction of a designation, the Receiving Party must make reasonable
 23   efforts to assure that the material is treated in accordance with the provisions of this
 24   Order.
 25   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 26         6.1      Timing of Challenges. Any Party or Non-Party may challenge a
 27   designation of confidentiality at any time that is consistent with the Court’s
 28   Scheduling Order.
                                                  8
Case 2:19-cv-09577-PSG-GJS Document 59 Filed 01/25/21 Page 9 of 16 Page ID #:672




  1         6.2      Meet and Confer. The Challenging Party shall initiate the dispute
  2   resolution process under Local Rule 37.1 et seq.
  3         6.3      The burden of persuasion in any such challenge proceeding shall be on
  4   the Designating Party. Frivolous challenges, and those made for an improper
  5   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
  6   parties) may expose the Challenging Party to sanctions. Unless the Designating
  7   Party has waived or withdrawn the confidentiality designation, all parties shall
  8   continue to afford the material in question the level of protection to which it is
  9   entitled under the Producing Party’s designation until the Court rules on the
 10   challenge.
 11   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 12         7.1      Basic Principles. A Receiving Party may use Protected Material that is
 13   disclosed or produced by another Party or by a Non-Party in connection with this
 14   Action only for prosecuting, defending or attempting to settle this Action. Such
 15   Protected Material may be disclosed only to the categories of persons and under the
 16   conditions described in this Order. When the Action has been terminated, a
 17   Receiving Party must comply with the provisions of section 13 below (FINAL
 18   DISPOSITION).
 19         Protected Material must be stored and maintained by a Receiving Party at a
 20   location and in a secure manner that ensures that access is limited to the persons
 21   authorized under this Order.
 22         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 23   otherwise ordered by the court or permitted in writing by the Designating Party, a
 24   Receiving Party may disclose any information or item designated
 25   “CONFIDENTIAL” only to:
 26               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
 27   well as employees of said Outside Counsel of Record to whom it is reasonably
 28   necessary to disclose the information for this Action;
                                                 9
Case 2:19-cv-09577-PSG-GJS Document 59 Filed 01/25/21 Page 10 of 16 Page ID #:673




   1            (b) the officers, directors, and employees (including House Counsel) of
   2   the Receiving Party to whom disclosure is reasonably necessary for this Action;
   3            (c) Experts (as defined in this Order) of the Receiving Party to whom
   4   disclosure is reasonably necessary for this Action and who have signed the
   5   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   6            (d) the court and its personnel;
   7            (e) court reporters and their staff;
   8            (f) professional jury or trial consultants, mock jurors, and Professional
   9   Vendors to whom disclosure is reasonably necessary for this Action and who have
  10   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  11            (g) the author or recipient of a document containing the information or a
  12   custodian or other person who otherwise possessed or knew the information;
  13            (h) during their depositions, witnesses, and attorneys for witnesses, in the
  14   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
  15   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
  16   not be permitted to keep any confidential information unless they sign the
  17   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  18   agreed by the Designating Party or ordered by the court. Pages of transcribed
  19   deposition testimony or exhibits to depositions that reveal Protected Material may
  20   be separately bound by the court reporter and may not be disclosed to anyone except
  21   as permitted under this Stipulated Protective Order; and
  22            (i) any mediator or settlement officer, and their supporting personnel,
  23   mutually agreed upon by any of the parties engaged in settlement discussions.
  24   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  25         IN OTHER LITIGATION
  26         If a Party is served with a subpoena or a court order issued in other litigation
  27   that compels disclosure of any information or items designated in this Action as
  28   “CONFIDENTIAL,” that Party must:
                                                   10
Case 2:19-cv-09577-PSG-GJS Document 59 Filed 01/25/21 Page 11 of 16 Page ID #:674




   1             (a) promptly notify in writing the Designating Party. Such notification
   2   shall include a copy of the subpoena or court order;
   3             (b) promptly notify in writing the party who caused the subpoena or order
   4   to issue in the other litigation that some or all of the material covered by the
   5   subpoena or order is subject to this Protective Order. Such notification shall include
   6   a copy of this Stipulated Protective Order; and
   7             (c) cooperate with respect to all reasonable procedures sought to be
   8   pursued by the Designating Party whose Protected Material may be affected.
   9         If the Designating Party timely seeks a protective order, the Party served with
  10   the subpoena or court order shall not produce any information designated in this
  11   action as “CONFIDENTIAL” before a determination by the court from which the
  12   subpoena or order issued, unless the Party has obtained the Designating Party’s
  13   permission. The Designating Party shall bear the burden and expense of seeking
  14   protection in that court of its confidential material and nothing in these provisions
  15   should be construed as authorizing or encouraging a Receiving Party in this Action
  16   to disobey a lawful directive from another court.
  17   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  18         PRODUCED IN THIS LITIGATION
  19             (a) The terms of this Order are applicable to information produced by a
  20   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
  21   produced by Non-Parties in connection with this litigation is protected by the
  22   remedies and relief provided by this Order. Nothing in these provisions should be
  23   construed as prohibiting a Non-Party from seeking additional protections.
  24             (b) In the event that a Party is required, by a valid discovery request, to
  25   produce a Non-Party’s confidential information in its possession, and the Party is
  26   subject to an agreement with the Non-Party not to produce the Non-Party’s
  27   confidential information, then the Party shall:
  28                (1) promptly notify in writing the Requesting Party and the Non-Party
                                                  11
Case 2:19-cv-09577-PSG-GJS Document 59 Filed 01/25/21 Page 12 of 16 Page ID #:675




   1   that some or all of the information requested is subject to a confidentiality
   2   agreement with a Non-Party;
   3                (2) promptly provide the Non-Party with a copy of the Stipulated
   4   Protective Order in this Action, the relevant discovery request(s), and a reasonably
   5   specific description of the information requested; and
   6                (3) make the information requested available for inspection by the
   7   Non-Party, if requested.
   8             (c) If the Non-Party fails to seek a protective order from this court within
   9   14 days of receiving the notice and accompanying information, the Receiving Party
  10   may produce the Non-Party’s confidential information responsive to the discovery
  11   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
  12   not produce any information in its possession or control that is subject to the
  13   confidentiality agreement with the Non-Party before a determination by the court.
  14   Absent a court order to the contrary, the Non-Party shall bear the burden and
  15   expense of seeking protection in this court of its Protected Material.
  16   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  17         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  18   Protected Material to any person or in any circumstance not authorized under this
  19   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  20   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  21   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  22   persons to whom unauthorized disclosures were made of all the terms of this Order,
  23   and (d) request such person or persons to execute the “Acknowledgment and
  24   Agreement to Be Bound” that is attached hereto as Exhibit A.
  25   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  26         PROTECTED MATERIAL
  27         When a Producing Party gives notice to Receiving Parties that certain
  28   inadvertently produced material is subject to a claim of privilege or other protection,
                                                 12
Case 2:19-cv-09577-PSG-GJS Document 59 Filed 01/25/21 Page 13 of 16 Page ID #:676




   1   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   2   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
   3   procedure may be established in an e-discovery order that provides for production
   4   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
   5   (e), insofar as the parties reach an agreement on the effect of disclosure of a
   6   communication or information covered by the attorney-client privilege or work
   7   product protection, the parties may incorporate their agreement in the stipulated
   8   protective order submitted to the court.
   9   12.   MISCELLANEOUS
  10         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  11   person to seek its modification by the Court in the future.
  12         12.2 Right to Assert Other Objections. By stipulating to the entry of this
  13   Protective Order, no Party waives any right it otherwise would have to object to
  14   disclosing or producing any information or item on any ground not addressed in this
  15   Stipulated Protective Order. Similarly, no Party waives any right to object on any
  16   ground to use in evidence of any of the material covered by this Protective Order.
  17         12.3 Filing Protected Material. A Party that seeks to file under seal any
  18   Protected Material must comply with Local Civil Rule 79-5. Protected Material
  19   may only be filed under seal pursuant to a court order authorizing the sealing of the
  20   specific Protected Material at issue. If a Party’s request to file Protected Material
  21   under seal is denied by the court, then the Receiving Party may file the information
  22   in the public record unless otherwise instructed by the court.
  23   13.   FINAL DISPOSITION
  24         After the final disposition of this Action, as defined in paragraph 4, within 60
  25   days of a written request by the Designating Party, each Receiving Party must return
  26   all Protected Material to the Producing Party or destroy such material. As used in
  27   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  28   summaries, and any other format reproducing or capturing any of the Protected
                                                  13
Case 2:19-cv-09577-PSG-GJS Document 59 Filed 01/25/21 Page 14 of 16 Page ID #:677




   1   Material. Whether the Protected Material is returned or destroyed, the Receiving
   2   Party must submit a written certification to the Producing Party (and, if not the same
   3   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
   4   (by category, where appropriate) all the Protected Material that was returned or
   5   destroyed and (2) affirms that the Receiving Party has not retained any copies,
   6   abstracts, compilations, summaries or any other format reproducing or capturing any
   7   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
   8   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
   9   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  10   reports, attorney work product, and consultant and expert work product, even if such
  11   materials contain Protected Material. Any such archival copies that contain or
  12   constitute Protected Material remain subject to this Protective Order as set forth in
  13   Section 4 (DURATION).
  14   14.   VIOLATION
  15   Any violation of this Order may be punished by appropriate measures including,
  16   without limitation, contempt proceedings and/or monetary sanctions.
  17

  18   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  19

  20

  21

  22

  23

  24

  25   ///
  26   ///
  27   ///
  28   ///
                                                 14
Case 2:19-cv-09577-PSG-GJS Document 59 Filed 01/25/21 Page 15 of 16 Page ID #:678




   1
       PESSAH LAW GROUP, PC
   2
       DATED: December 2, 2020
   3

   4

   5
       /s/ Summer E. Benson
       Attorneys for Plaintiff
   6   FIRST AMERICAN CINEMA, LLC

   7

   8   HAMRICK & EVANS LLP
   9   DATED: January 22, 2021
  10

  11    /s/ A. Raymond Hamrick, III
  12   Attorneys for Defendants
       CHICKEN SOUP FOR THE SOUL
  13   ENTERTAINMENT INC., SCREEN MEDIA
       VENTURES, LLC, POPCORNFLIX.COM LLC,
  14   and CRACKLE PLUS, LLC

  15
       FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  16

  17
       DATED: January 25, 2021
  18

  19

  20
                                    ________________________________________
  21                                GAIL J. STANDISH
  22                                UNITED STATES MAGISTRATE JUDGE

  23

  24

  25

  26

  27

  28
                                            15
Case 2:19-cv-09577-PSG-GJS Document 59 Filed 01/25/21 Page 16 of 16 Page ID #:679




   1
                                             EXHIBIT A
   2
                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3

   4
       I, _____________________________ [print or type full name], of
   5
       _________________ [print or type full address], declare under penalty of perjury
   6
       that I have read in its entirety and understand the Stipulated Protective Order that
   7
       was issued by the United States District Court for the Central District of California
   8
       on [date] in the case of ___________ [insert formal name of the case and the
   9
       number and initials assigned to it by the court]. I agree to comply with and to be
  10
       bound by all the terms of this Stipulated Protective Order and I understand and
  11
       acknowledge that failure to so comply could expose me to sanctions and punishment
  12
       in the nature of contempt. I solemnly promise that I will not disclose in any manner
  13
       any information or item that is subject to this Stipulated Protective Order to any
  14
       person or entity except in strict compliance with the provisions of this Order.
  15
       I further agree to submit to the jurisdiction of the United States District Court for the
  16
       Central District of California for enforcing the terms of this Stipulated Protective
  17
       Order, even if such enforcement proceedings occur after termination of this action.
  18
       I hereby appoint __________________________ [print or type full name] of
  19
       _______________________________________ [print or type full address and
  20
       telephone number] as my California agent for service of process in connection with
  21
       this action or any proceedings related to enforcement of this Stipulated Protective
  22
       Order.
  23
       Date: ______________________________________
  24
       City and State where sworn and signed: _________________________________
  25

  26
       Printed name: _______________________________
  27
       Signature: __________________________________
  28
                                                  16
